Case 8:21-mc-00016-DOC-JDE Document 22 Filed 04/12/21 Page 1 of 2 Page ID #:310



 1    PHILIP LEMPRIERE, CSB #143613
 2    SCHWABE, WILLIAMSON & WYATT, P.C.
      1420 5th Avenue, Suite 3400
 3    Seattle, WA 98101-4010
 4    E-mail: plempriere@schwabe.com
      Telephone: 206.622.1711
 5    Facsimile: 206.292.0460
 6    Attorney for Hapag-Lloyd Aktiengesellschaft

 7
 8                                      UNITED STATES DISTRICT COURT
 9                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                           SOUTHERN DIVISION
11   In re Application of                                Case No.: 8:21-mc-00016-JVS-
                                                         DFMx
12   YANG MING MARINE TRANSPORT
     CORPORATION,                                        STATUS REPORT
13
                            Applicant,
14
15   For Order Authorizing Discovery Pursuanht
     to FRCP RULE 27 And/Or For Use in
16   Foreign Proceedings Under 28 U.S.C. §
     1782,
17
18
              The parties, Hapag-Lloyd Aktiengesellschaft, HMM Co., Ltd., Yang Ming
19
     Marine Transport Corporation, Chidori Ship Holding LLC and Jessica Shipping
20
     Holding SA, through their respective counsel of record, have successfully negotiated
21
     and executed an AGREEMENT REGARDING DISCOVERY ON THE M/V ONE
22
     APUS.
23
               The Agreement addresses most of the discovery demands set forth in the three
24
     28 U.S.C. § 1782 Applications for Discovery For Use In Foreign Proceedings and the
25
     single FRCP Rule 27 Petition to take Depositions to Perpetuate Testimony pending
26
     before this Court in the instant case and Case Nos. 8:21-mc-16 (Yang Ming action) and
27
     2:21-mc-474 (HMM action)(collectively the “Related Actions”). The parties have
28

                                               STATUS REPORT
     PDX\137192\260503\PLE\30616287.1
Case 8:21-mc-00016-DOC-JDE Document 22 Filed 04/12/21 Page 2 of 2 Page ID #:311



 1   agreed to defer for now any action on the remaining issues.
 2             The Parties and their counsel will continue to work cooperatively to complete all
 3   of the commitments set forth in the Agreement.
 4             The subject vessel has shifted to a berth in Long Beach and is preparing to carry
 5   out cargo operations. The ship is currently expected to depart Long Beach for Oakland
 6   on April 18, 2021.
 7             The parties ask that the Court withhold any further rulings at this time in any of
 8   the three Related Actions.
 9            Once the Vessel departs this Court’s jurisdiction, counsel will notify the Court.
10            Counsel for Chidori Ship Holding LLC and Jessica Shipping Holding SA (Alan
11   Nakazawa of Collier Walsh Nakazawa), HMM Co., Ltd. (John Giffin of Keesal, Young
12   & Logan) and Yang Ming Marine Transport Corporation (Galin Luk of Cox Wootton
13   Lerner Griffin & Hansen) have reviewed the contents of this status report before filing
14   and agree with the statements set forth herein.
15            Dated: April 12, 2021
16                                             SCHWABE, WILLIAMSON & WYATT, P.C.
17
18                                             /s/ Philip Lempriere
                                               Philip Lempriere, CSB #143613
19                                             E-mail: plempriere@schwabe.com
                                               206.622.1711
20                                             Attorneys for Hapag-Lloyd Aktiengesellschaft
21
22
23
24
25
26
27
28
                                                   2
                                          STATUS REPORT
     PDX\137192\260503\PLE\30616287.1
